Citation Nr: 1044561	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected osteoarthritis of the right knee.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected osteoarthritis of the left knee.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected tendonitis of the left shoulder.  

4.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected low back strain with disc disease.  

5.  Entitlement to an initial compensable evaluation for the 
service-connected acne keloidalis nuchae, posterior occipital 
area.    


6.  Entitlement to service connection for a separately evaluated 
disability claimed as sciatica.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1983 to June 2003.  

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the RO.  

As the claims for increased ratings involve requests for higher 
ratings following the grants of service connection, the Board has 
characterized these claims in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board, inter alia, remanded the case to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for 
additional development of the record in July 2009.  

The purpose of this remand was to obtain outstanding treatment 
records and to schedule the Veteran for various VA examinations.  

All of the actions previously sought by the Board through its 
prior development request appears to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); 
Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

Upon completion of the requested development, a Supplemental 
Statement of the Case (SSOC), issued in May 2010, confirmed and 
continued the previous denials.  

However, the Veteran has provided additional evidence referable 
to the matter of service connection for a disability manifested 
by claimed sciatica that has not been addressed by the RO.  

Upon review, however, remand of the increased rating claims for 
the Veteran's service-connected knee, shoulder, back, and acne 
disabilities, to the RO for initial review of this evidence is 
not required because the new evidence consists of private 
treatment records relating primarily to the issue of service 
connection for claimed sciatica.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Hence, the new evidence does not have a bearing on the increased 
rating claims.  Accordingly, remand for RO review, with respect 
to all of the increased rating claims, is not required.  See 38 
C.F.R. § 20.1304(c); Disabled American Veterans, 327 F.3d at 
1353-54.  

The Veteran has also presented statements that are construed as a 
claim for an increased rating for the service-connected tinea 
pedis.  This matter is referred to the RO for appropriate action.  

However, the issues of an increased rating for the service-
connected low back disability and service connection for a 
disability claimed as sciatica are addressed in the REMAND 
portion of this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues addressed in this decision was obtained.  

2.  The service-connected osteoarthritis of the right knee 
currently is not shown to be productive of a disability picture 
manifested by functional loss due to pain with flexion limited to 
less than 45 degrees or extension limited to more than 10 
degrees, or of more than slight recurrent subluxation and lateral 
instability.  

3.  The service-connected osteoarthritis of the left knee 
currently is not shown to be productive of a disability picture 
manifested by functional loss due to pain with flexion limited to 
less than 45 degrees or extension limited to more than 10 
degrees, or of more than slight recurrent subluxation and lateral 
instability.  

4.  The service-connected tendonitis of the left shoulder 
currently is shown to be productive of a disability picture 
manifested by a functional loss due to pain that more nearly 
approximated that of motion of the arm limited to shoulder level; 
functional loss or limitation of motion to halfway between the 
side and the shoulder level is not demonstrated.  

5.  The service-connected acne keloidalis nuchae, posterior 
occipital area, currently is not shown to be productive of a 
disability picture manifested by more than superficial acne of 
any extent, with recent medical findings of no acne lesions noted 
on occipital region, and without any characteristics of 
disfigurement such as scars, hypopigmentation, abnormal skin 
textures, underlying soft tissue missing, or any pathology found 
related to acne.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected osteoarthritis of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.71a including Diagnostic Codes (DCs) 5003, 5010, 
5013, 5256, 5257, 5260, 5261 (2010).  

2.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected osteoarthritis of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.71a including DCs 5003, 5010, 5013, 5256, 5257, 5260, 
5261 (2010).  

3.  The criteria for the assignment of an initial evaluation of 
20 percent, but no more for the service-connected tendonitis of 
the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.71a including DCs 5003, 5010, 5024, 5200, 5201, 5202 
(2010).  

4.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected connected acne keloidalis 
nuchae, posterior occipital area, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.31, 4.118 including DCs 7800 to 7805, 
7828 (2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.31, 4.118 
including DCs 7800 to 7805, 7828 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in August 2003, April 2008, 
June 2008, November 2008, September 2009, and October 2009.  

In these letters, the Veteran was notified of VA's practices in 
assigning disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The claims were readjudicated in May 2010.  As this course of 
action has corrected any initial notice errors, there is no 
prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
Specifically, the Veteran has been afforded multiple VA 
examinations to address the nature and severity of his service-
connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to these claims.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 (2010); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is or primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence since 
the effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found), are both required.  See Fenderson, 12 Vet. App. at 
126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss.  DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).  

This includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, weakness, 
incoordination, and fatigability, etc., particularly during times 
when these symptoms "flare up," such as during prolonged use.  
Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The Board notes that the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on 
such factors as a veteran's relevant medical history, his current 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent period of hospitalizations as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2010).  


III.  Specific Legal Criteria

A.  The Knee

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II (2010).  

Diagnostic Code 5013 (osteoporosis) provides that rating will be 
on the basis of limitation of motion of the affected parts, as 
degenerative arthritis.  

Diagnostic Code 5010 also provides that traumatic arthritis is to 
be rated as degenerative arthritis.  

Diagnostic Code 5003 in turn provides that degenerative arthritis 
(that is established by X-ray findings) will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  

Note (1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  

Note (2) provides that the 20 pct and 10 pct ratings based on X-
ray findings, above, will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.  

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a.  

The current version of the General Rating Formula for Diseases 
and Injuries of the Knee and Leg, 38 C.F.R. § 4.71a, provides as 
follows:

Diagnostic Code 5256 provides:

Knee, ankylosis of:

60%	Extremely unfavorable, in flexion at an angle of 45 degrees 
or more;

50%	In flexion between 20 degrees and 45 degrees;

40%	In flexion between 10 and 20 degrees;

30%	Favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  

See 38 C.F.R. § 4.71a, DC 5256 (2010).  


Diagnostic Code 5257 provides:

Knee, other impairment of: Recurrent subluxation or lateral 
instability:

30%	Severe;

20%	Moderate;  

10%	Slight.  

See 38 C.F.R. § 4.71a, DC 5257 (2010).


Diagnostic Code 5260 provides:  

Leg, limitation of flexion of:

30%	Flexion limited to 15 degrees;

20%	Flexion limited to 30 degrees;

10%	Flexion limited to 45 degrees.  

See 38 C.F.R. § 4.71a, DC 5260 (2010).  


Diagnostic Code 5261 provides:  

Leg, limitation of extension of:  

50%	Extension limited to 45 degrees;  

40%	Extension limited to 30 degrees;  

30%	Extension limited to 20 degrees;  

20%	Extension limited to 15 degrees;  

10%	Extension limited to 10 degrees.  

See 38 C.F.R. § 4.71a, DC 5261 (2010).  


B.  The Shoulder

Ratings for functional impairment of the upper extremities depend 
on which extremity is the major extremity, i.e., the one 
predominantly used by the individual.  Only one extremity is 
considered to be major and a person is presumed to be right-
handed unless there is evidence of left-handedness.  38 C.F.R. § 
4.69 (2010).  

In his various VA examinations, the Veteran has reported that he 
was right handed.  Thus, the rating for the left shoulder was to 
be made on the basis of the left upper extremity being the minor 
extremity.  

Diagnostic Code 5024 provides:  Tenosynovitis-The diseases under 
diagnostic codes 5013 through 5024 will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except gout 
which will be rated under diagnostic code 5002.  38 C.F.R. 
§ 4.71a, DC 5024 (2010).  

Diagnostic Code 5003 in turn provides that degenerative arthritis 
(that is established by X-ray findings) will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  

Note (1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  

Note (2) provides that the 20 pct and 10 pct ratings based on X-
ray findings, above, will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.  

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (no percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a.  

The current version of the General Rating Formula for Diseases 
and Injuries of the Shoulder and Arm, 38 C.F.R. § 4.71a, for 
rating the minor extremity, provides as follows:


Diagnostic Code 5200 provides:  

Scapulohumeral articulation, ankylosis of:

Note: The scapula and humerus move as one piece.  

40%	Unfavorable, abduction limited to 25º from side;  

30%	Intermediate between favorable and unfavorable;  

20%	Favorable, abduction to 60º, can reach mouth and head.  

38 C.F.R. § 4.71a, DC 5200 (2010).  


Diagnostic Code 5201 provides:  

Arm, limitation of motion of:  

30%	To 25º from side;  

20%	Midway between side and shoulder level;  

20%	At shoulder level.  


38 C.F.R. § 4.71a, DC 5201 (2010).  

Diagnostic Code 5202 provides:  

Humerus, other impairment of:  

70%	Loss of head of (flail shoulder);  

50%	Nonunion of (false flail joint);  

40%	Fibrous union of;  

Recurrent dislocation of at scapulohumeral joint.  

20%	With frequent episodes and guarding of all arm movements;  

20%	With infrequent episodes, and guarding of movement only at 
shoulder level.  


Malunion of:  

20%	Marked deformity;  

20%	Moderate deformity.  

38 C.F.R. § 4.71a, DC 5202 (2010).  


D.  The Skin

Under the former criteria for rating the skin, effective from 
August 30, 2002 to October 22, 2008, potentially applicable 
diagnostic codes for rating skin disabilities are as follows:

Diagnostic Code 7800 provides:

Disfigurement of the head, face, or neck:  

80%	With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement;  

50%	With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement;  

30%	With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement;  

10%	With one characteristic of disfigurement.  

Note (1): The 8 characteristics of disfigurement, for the 
purposes of evaluation under §4.118, are: Scar 5 or more inches 
(13 or more cm.) in length.  Scar at least one-quarter inch (0.6 
cm.) wide at widest part.  Surface contour of scar elevated or 
depressed on palpation.  Scar adherent to underlying tissue.  
Skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 cm.).  Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).  Skin indurate and 
inflexible in an area exceeding six square inches (39 sq. cm.).  

Note (2): Rate tissue loss o the auricle under DC 6207 (loss of 
auricle) and anatomical loss of the eye under DC 6061 (anatomical 
loss of both eyes) or DC 6063 (anatomical loss of one eye), as 
appropriate.  

Note (3): Take into consideration unretouched color photographs 
when evaluating under these criteria.  

38 C.F.R. § 4.118, DC 7800 (2008).  


Diagnostic Code 7801 provides:  

Scars, other than head, face or neck, that are deep or that cause 
limited motion: 

40%	Area or areas exceeding 144 square inches (929 sq. cm.);  

30%	Area or areas exceeding 72 square inches (465 sq. cm.);  

20%	Area or areas exceeding 12 square inches (77 sq. cm.);  

10%	Area or areas exceeding 6 square inches (39 sq. cm.);  

Note (1): Scars in widely separated areas, as one two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with §4.25 of this part.  

Note (2): A deep scar is one associated with underlying soft 
tissue damage.  


38 C.F.R. § 4.118, DC 7801 (2008).  

Diagnostic Code 7802 provides:  

Scars, other than head, face, or neck, that are superficial and 
that do not cause limited motion:

10%	Area or areas of 144 square inches (929 sq. cm.) or 
greater.  

Note (1): Scars in widely separated areas, as one two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with §4.25 of this part.  

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  

38 C.F.R. § 4.118, DC 7802 (2008).  




Diagnostic Code 7803 provides: 

10%	Scars, superficial, unstable.  

Note (1):  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  

38 C.F.R. § 4.118, DC 7803 (2008).  


Diagnostic Code 7804 provides:  

10%	Scars, superficial, painful on examination.  

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  

Note (2): In this case, a 10-percent evaluation will be assigned 
for a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  

(See § 4.68 of this part on the amputation rule).  

38 C.F.R. § 4.118, DC 7804 (2008).  


Diagnostic Code 7805 provides: 

Scars, other; Rate on limitation of function of affected part.  

38 C.F.R. § 4.118, DC 7805 (2008).  


Diagnostic Code 7828 provides: 

Acne: 

30%	Deep acne (deep inflamed nodules and pus-filled cysts) 
affecting 40 percent or more of the face and neck;  

10%	Deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck, or; 
deep acne other than on the face and neck;  

0%	Superficial acne (comedones, papules, pustules, superficial 
cysts of any extent.  

Or rate as disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  

38 C.F.R. § 4.118, DC 7828 (2008).  

Under the current criteria for rating the skin, effective October 
23, 2008, a Veteran who VA rated under diagnostic codes 7800, 
7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can 
request review under diagnostic codes 7800, 7801, 7802, 7804, and 
7805, irrespective of whether the veteran's disability has 
increased since the last review.  VA will review that veteran's 
disability rating to determine whether the veteran may be 
entitled to a higher disability rating under diagnostic codes 
7800, 7801, 7802, 7804, and 7805.  

A request for review pursuant to this rulemaking will be treated 
as a claim for an increased rating for purposes of determining 
the effective date of an increased rating award as a result of 
such review; however, in no case will the award be effective 
before October 23, 2008.  


Diagnostic Code 7800 provides:

Burn scar(s) of the head, face or neck; scar(s) of the head, 
face, or neck due to other causes; or other disfigurement of the 
head, face, or neck:

80%	With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement;  

50%	With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement;  

30%	With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement;  

10%	With one characteristic of disfigurement.  

Note (1): The 8 characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: Scar 5 or more inches (13 or more 
cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.  Surface contour of scar elevated or depressed on 
palpation.  Scar adherent to underlying tissue.  Skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 sq. 
cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).  
Underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.).  

Note (2): Rate tissue loss of the auricle under DC 6207 (loss of 
auricle) and anatomical loss of the eye under DC 6061 (anatomical 
loss of both eyes) or DC 6063 (anatomical loss of one eye), as 
appropriate.  

Note (3): Take into consideration unretouched color photographs 
when evaluating under these criteria.  

Note (4): Separately evaluate disabling effects other than 
disfigurement that are associated with individuals scar(s) of the 
head, face, or neck, such as pain, instability, and residuals of 
associated muscle or nerve injury, under the appropriate 
diagnostic code (s) and apply §4.25 to combine the evaluation(s) 
with the evaluation assigned under this diagnostic code.  

Note (5): The characteristic(s) of disfigurement may be caused by 
one scar or by multiple scars; the characteristic(s) required to 
assign a particular evaluation need not be caused by a single 
scar in order to assign that evaluation.  

See 38 C.F.R. § 4.118, DC 7800 (2010).  


Diagnostic Code 7801 provides:  

Burn scar(s) or scar(s) due to other causes, not of the head, 
face, or neck, that are deep and nonlinear:

40%	Area or areas of 144 square inches (929 sq. cm.) or 
greater;  

30%	Area or areas of at least 72 square inches (465 sq. cm.) 
but less than 144 square inches (929 sq. cm.);  

20%	Area or areas of at least 12 square inches (77 sq. cm.) but 
less than 72 square inches (465 sq. cm.);  

10%	Area or areas of at least 6 square inches (39 sq. cm.) but 
less than 12 square inches (77 sq. cm.).  

Note (1): A deep scar is one associated with underlying soft 
tissue damage.  

Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and either 
the anterior portion or posterior portion of the trunk, or both, 
or a single qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate evaluation 
for each affected extremity based on the total area of the 
qualifying scars that affect that extremity, assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the posterior portion of the trunk.  The midaxillary line 
on each side separates the anterior and posterior porions of the 
trunk.  Combine the separate evaluations under §4.25.  Qualifying 
scars are scars that are nonlinear, deep, and are not located on 
the head, face, or neck.  

See 38 C.F.R. § 4.118, DC 7801 (2010).  


Diagnostic Code 7802 provides:  

Burn scar(s) or scar(s) due to other causes not of the head, 
face, or neck, that are superficial and nonlinear:  

10%	Area or areas of 144 square inches (929 sq. cm.) or 
greater.  

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  

Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and either 
the anterior portion or posterior portion of the trunk, or both, 
or a single qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate evaluation 
for each affected extremity based on the total area of the 
qualifying scars that affect that extremity, assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the posterior portion of the trunk.  The midaxillary line 
on each side separates the anterior and posterior portions of the 
trunk.  Combine the separate evaluations under §4.25.  Qualifying 
scars are scars that are nonlinear, superficial, and are not 
located on the head, face, or neck.  

See 38 C.F.R. § 4.118, DC 7803 (2010).  


Diagnostic Code 7804 provides:  

Scar(s), unstable or painful:

30%	Five or more scars that are unstable or painful;  

20%	Three or four scars that are unstable or painful;  

10%	One or two scars that are unstable or painful.  

Note (1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  

Note (2): If one or more scars are both unstable and painful, add 
10 percent to the evaluation that is based on the total number of 
unstable or painful scars.  

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 
7802, or 7805 may also receive an evaluation under this 
diagnostic code, when applicable.  

See 38 C.F.R. § 4.118, DC 7804 (2010).  


Diagnostic Code 7805 provides:  

Scars, other (including linear scars) and other effects of scars 
evaluated under diagnostic codes 7800, 7801, 7802, and 7804:  

Evaluate any disabling effect(s) not considered in a rating 
provided under diagnostic codes 7800-04 under an appropriate 
diagnostic code.  

See 38 C.F.R. § 4.118, DC 7805 (2010).  


Diagnostic Code 7828 provides:  

Acne:  

30%	Deep acne (deep inflamed nodules and pus-filled cysts) 
affecting 40 percent or more of the face and neck;  

20%	Deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck, or; 
deep acne other than on the face and neck;  

10%	Superficial acne (comedones, paules, pustules, superficial 
cysts) of any extent.  

Or rate as disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  

See 38 C.F.R. § 4.118, DC 7828 (2010).  


IV.  Standard of Review

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  See 
38 C.F.R. §  4.7.  


V.  Analysis

A.  Increased Ratings for the Knees

The service-connected osteoarthritis of the right knee and of the 
left knee are currently evaluated as 10 percent disabling, under 
the pertinent provisions for evaluating disease and injuries of 
the knee and leg.  

The Veteran asserts that his bilateral disability warrants an 
increased initial rating due to symptoms of localized and 
constant pain, stiffness, tenderness, swelling, and cracking in 
both knees.  

Historically, the Board notes that, in an RO rating decision, 
dated in July 2004, the RO granted service connection for 
osteoarthritis of the right knee, rated as noncompensable (no 
percent), effective on July 1, 2003, and for osteoarthritis of 
the left knee, rated as noncompensable (no percent), effective on 
July 1, 2003.  

In a March 2006 rating decision, the RO granted a single 
increased evaluation for osteoarthritis of the bilateral knees to 
10 percent, effective on July 1, 2003.  

In an April 2008 rating decision, the RO assigned separate 10 
percent evaluations for osteoarthritis of the right knee and for 
osteoarthritis of the left knee, effective on July 1, 2003.  

Notably, the private and VA treatment records generally show 
findings of chronic knee pain, inferior pole patella with 
tenderness on palpation, knees showing full range of motion, 
positive patella femoral grinding test, no effusion, no erythema, 
no warmth, medial patellar facet not tender on palpation, lateral 
joint line not tender on palpation, intrapatellar tendon not 
tender on palpation, medial collateral ligament not tender on 
palpation, lateral collateral ligament not tender on palpation, 
no posterior drawer sign present, undemonstrative Lachman test, 
negative McMurray test, negative Apley's compression test, and 
negative Apley's distraction test.  

Further, the reported findings included those of tenderness on 
palpation with no swelling in the suprapatellar region of the 
knee, no nodule in the knee, no muscle spasm of the knee, no 
tenderness observed on ambulation of the knees, pain elicited by 
motion of the knee, no locking or giving out, right knee joint 
pain accompanied by grating sensation, and left knee joint pain 
accompanied by a grating sensation, that was increased by 
crawling, during rainy weather, and during cold weather.  

Further, a December 2004 VA radiologist's report reveals findings 
of no acute abnormalities of the knees, and a small quadriceps 
enthesophyte on the right.  A January 2009 private radiological 
study indicates that no fracture was visualized, with minimal 
joint effusion, bilaterally, which was slightly greater on the 
left and mild degenerative changes were seen in patellofemoral 
joints.  The diagnosis of minimal joint effusion with mild 
degenerative changes involving bilateral patellofemoral joints 
was recorded 

In conjunction with the current appeal, the Veteran underwent a 
VA examination in August 2003 when the Veteran reported a history 
of developing pain in both knees starting in 1988 while in 
California, while he was doing considerable running at the time.  
He noted that no X-rays were ever taken, but that he was 
prescribed Motrin for his pain.  He complained that his knees 
hurt occasionally when he went up and down stairs, but that he 
was capable of running.  

An examination of the right knee revealed that flexion was from 0 
degrees to 140 degrees and extension was to 0 degrees with no 
crepitation of the right knee and negative McMurray's sign and 
drawer sign.  

An examination of the left knee revealed that flexion was from 0 
degrees to 140 degrees and extension was to 0 degrees with 
crepitation upon flexion of the left knee and normal McMurray's 
sign and drawer sign.  

The examiner added that the range of motion for both knees was 
not additionally limited by pain, fatigue, lack of endurance, 
weakness or incoordination.  The X-ray studies revealed early 
degenerative osteoarthritis in both knees.  Here, the Veteran was 
diagnosed with osteoarthritis of both knees as seen on X-ray.  

The Veteran underwent a second VA examination in February 2007 
and reported a history of bilateral knee arthritis for 10 years 
since during his tenure in the Marine Corps.  

The Veteran denied experiencing any weakness, stiffness, 
swelling, heat, redness, giving way, lack of endurance, locking 
fatigability, or dislocation from these joint disabilities.  He 
complained of suffering from constant, localized, crushing, 
aching, sharp pain that could be elicited by physical activity 
and was relieved by rest and taking Tylenol and Motrin.  

The Veteran indicated that, at the time of pain, he could 
function without medication and that these disabilities did not 
cause incapacitation.  The Veteran denied receiving any treatment 
for these disabilities, denied use of any prosthetic implants for 
the joints affected, and denied any functional impairment 
resulting from the knees.  

The examination results included observations that the right and 
left knees showed signs of tenderness, but revealed no recurrent 
subluxation, locking pain, joint effusion or crepitus.  The range 
of motion testing revealed flexion to 140 degrees and extension 
to 0 degrees for each knee.  The examiner noted that joint 
function was not additionally limited by pain, fatigue, weakness, 
lack of endurance or incoordination after repetitive use.  

Moreover, the anterior and posterior cruciate ligaments stability 
tests, the medial and lateral collateral ligaments stability 
tests, and the medial and lateral meniscus tests were within 
normal limits.  

The X-ray studies of the knees were noted to be within normal 
limits, and the Veteran was diagnosed with bilateral knee 
tendonitis, with subjective factors of chronic pain, and 
objective factors of tenderness anteriorly and pain on repeated 
range of motion testing at 140 degrees.  

In October 2008, the Veteran underwent a third VA examination 
when the examiner noted a history of osteoarthritis of the right 
and left knees that had existed for 10 years and was not due to 
injury or trauma.  

The Veteran reported experiencing symptoms of weakness, 
stiffness, swelling, heat, redness, giving way, lack of 
endurance, locking, fatigability and dislocation, and complained 
of constant, localized, crushing, aching, oppressing, sharp and 
sticking pain that could be elicited by activity and relieved by 
rest and Naprosyn.  

The Veteran indicated that, at the time of pain, he could 
function with medication, and denied joint replacement.  He could 
no longer play basketball because of his knees.  

On examination, the knees showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, subluxation, guarding of 
movement, locking pain, genu recurvatum or crepitus.  Range of 
motion testing revealed flexion to 140 degrees, and extension to 
0 degrees on each side, without additional limitation due to 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  

Further, the anterior and posterior cruciate ligaments stability 
tests, medial and lateral collateral ligaments stability tests, 
and medical and lateral meniscus tests of both knees were 
observed to be within normal limits.  

Here, the VA examiner opined that the diagnosis for 
osteoarthritis of the knees should be changed to no diagnosis.  
The examiner based this conclusion on the fact that, although the 
Veteran reported symptoms of weakness, stiffness, swelling, heat, 
redness, giving way, lack of endurance, locking, fatigability, 
dislocation and crushing, aching, sticking, oppressing sharp 
pain, he presented to the appointment with no apparent outward 
discomfort, with full and easy mobility, and no findings 
whatsoever on examination.  

The examiner added that the prior diagnosis of degenerative joint 
disease for both knees was entirely inconsistent with findings on 
examination and that he would need to see the radiographic 
documentation in order to diagnose the Veteran with degenerative 
joint disease for both knees.  

Most recently, the Veteran underwent a VA examination in October 
2009 and provided a history of inferior patellar pain with 
flexion and extension of the knees and with cold weather, for 
which he currently takes Arthotec and Acetaminophen with 
improvement in his symptoms.  

The Veteran described significant flare-ups occurring every 2 to 
3 weeks and lasting for hours, the last of which occurred 2 weeks 
prior to the examination when he woke up with pain and stiffness 
in his knees.  

The Veteran added that any prolonged sitting, and ascending and 
descending of stairs aggravated his symptoms.  He indicated that 
he used to run and play basketball, but no longer did so due to 
the functional loss due to pain related to his knee symptoms.  
The Veteran denied having a history of hospitalization or 
surgery, trauma to the joints or neoplasm.  

The range of motion testing was noted to be flexion from 0 to 100 
degrees, normal extension to 0 degrees, and objective evidence of 
pain with active motion.  

The examiner found objective evidence of pain following 
repetitive motion, but no additional limitations after three 
repetitions of range of motion.  The examiner opined that, with 
reference to the DeLuca requirement, it would be speculative to 
comment further on range of motion, fatigability, incoordination, 
pain or flare ups beyond what had already been described.  

The examiner added that the Veteran's symptoms of pain appeared 
to be exaggerated in comparison to the objective findings noted 
on examination and that the Veteran had no difficulty with 
transfers from chair to examination table or putting on shoes and 
socks.  The examiner noted that the Veteran sat during the 
interview with knees flexed in greater than 90 degree flexion 
without any noted discomfort.  

The X-ray testing of both knees revealed bilateral arthropathy 
with tibiofemoral joint space narrowing, and no displaced 
fracture.  The diagnostic impression was listed as bilateral 
degenerative disease.  

The Veteran had been variously diagnosed as having bilateral 
patellofemoral syndrome, bilateral degenerative joint disease of 
the knees, and osteoarthritis of both knees.  The examiner opined 
that there were no significant effects on the Veteran's 
occupation, and only mild to moderate effects on the usual 
activities of daily living.  

The VA examiner remarked that, for every claimed musculoskeletal 
condition, the Veteran reported every symptom of weakness, 
stiffness, swelling, heat, redness, giving way, lack of 
endurance, locking fatigability and dislocation, while checking 
off every type of pain to include crushing, aching, sticking 
oppressing, and sharp, and reported that every condition caused 
him 10 out of 10 constant debilitating pain.  

Despite this extreme history, the examiner opined that the 
Veteran presented to his appointment with no apparent outward 
discomfort, with full and easy mobility, and no findings 
whatsoever on examination.  

For this reason, the knees, despite prior diagnoses of 
degenerative joint disease, received a diagnosis of "no 
diagnosis," as there was no objective finding to support any 
degenerative joint disease.  

An addendum to the October 2009 VA examination report, dated in 
March 2010, included a report of X-ray studies, which revealed 
findings of minimal joint effusion with mild degenerative changes 
of the knees, bilaterally.  

Based on this record, the Board concludes that an initial 
evaluation in excess of 10 percent for either service-connected 
knee disability is not assignable under any of the applicable 
diagnostic criteria.  

Neither knee disability is shown to be productive of an actual 
limitation of motion manifested by flexion restricted to less 
than 60 degrees or extension restricted to less than 5 degrees.  
This is based on the findings recorded on VA examination over the 
course of the appeal.

The Board is aware of the Veteran's descriptions of symptoms such 
as weakness, stiffness, swelling, heat, redness, giving way, lack 
of endurance, locking, fatigability and dislocation, and 
complaints of constant, localized, crushing, aching, oppressing, 
sharp and sticking pain.  

While the most recent VA examination noted degenerative changes 
of each knee with some related functional loss due to pain, the 
recorded findings for the period of the appeal do not equate with 
or even approach a related level of incapacity consistent with a 
compensable limitation of flexion or extension or commensurate 
functional loss due to pain involving either knee.  

Moreover, findings reflective of recurrent subluxation and 
lateral instability are not shown.  In fact, the examination 
results include findings of anterior and posterior cruciate 
ligaments stability, the medial and lateral collateral ligaments 
stability and normal medial and lateral meniscus tests.  

The Veteran has reported having periodic flare ups of his knee 
symptoms, but these episodes were most recently described as 
being manifested by pain and stiffness and previously as 
requiring the use of pain medication that would allow him to 
function.  There were recently noted to be some pain on 
repetitive motion and following prolonged sitting or climbing 
stairs without showing of a compensable loss of function related 
thereto.  

Hence, on this record, neither service-connected knee disability 
is shown to warrant a rating higher than 10 percent consistent 
with a disability picture manifested by mild, if any, 
degenerative joint changes and a noncompensable functional loss 
due to pain and during flare ups. 

Overall, the evidence does not support the assignment an 
evaluation in excess of 10 percent for either service-connected 
knee disability.  38 C.F.R. §§ 4.3, 4.7.  


B.  Increased Rating for the Left Shoulder 

The service-connected tendinitis of the left shoulder is 
currently evaluated as 10 percent disabling, under the pertinent 
provisions for evaluating disease and injuries of the shoulder 
and arm.  

The Veteran asserts that his left shoulder disability warrants an 
increased initial rating due to chronic pain that severely limits 
range of motion in the left arm.  

Historically, the Board notes that, in the rating decision in 
July 2004, the RO granted service connection for tendinitis of 
the left shoulder, rated as noncompensable (no percent), 
effective on July 1, 2003.  

In an April 2008 RO rating decision, an increased evaluation of 
10 percent was assigned for the left shoulder disability, 
effective on July 1, 2003.  

The Board has reviewed the evidence of record and finds that the 
service-connected left shoulder disability picture more closely 
resembles that manifested by movement of the arm limited at the 
level of the shoulder but not higher due to reduced ability to 
lift due to pain for the entire period of the appeal.    

The VA and private treatment records generally show findings of 
left shoulder pain and tenderness on palpation anteriorly and 
superiorly, slow active abduction, slow passive abduction, active 
forward flexion secondary to pain, passive forward flexion 
secondary to pain, active external rotation at 0 degrees of 
abduction secondary to pain, passive external rotation at 0 
degrees of abduction, normal active adduction, normal passive 
adduction, and radiological findings of minimal degenerative 
change involving the left acromioclavicular joint.  

The Veteran underwent a VA examination in August 2003 when he 
provided a history of injuring his left shoulder while lifting 
weights in the Navy in service.  

An examination of the left shoulder showed range of motion 
testing included flexion from 0 to 180 degrees with crepitation 
palpated, abduction from 0 to 180 degrees, external rotation from 
0 to 90 degrees, and internal rotation from 0 to 90 degrees.  The 
examiner noted normal bilateral shoulder X-ray studies.  The 
Veteran was diagnosed with tendonitis of the left shoulder, with 
crepitation upon physical examination.  

A February 2007 VA examination report shows a history of left 
shoulder tensoynvitis for 15 years, which caused weakness, 
diminished arm strength, stiffness, inability to move arm up and 
down, constant pain at the top of the shoulder that traveled down 
the arm and was crushing, aching, and sharp in nature, lack of 
endurance, and inability to carry anything in his hand.  The 
Veteran indicated that he took Tylenol for his pain and could 
function with the medication at the time of his pain.  

The Veteran noted that the left shoulder disability did not cause 
incapacitation, and the Veteran denied having any prosthetic 
implants of the joint.  His functional impairment came in the 
form of limiting his ability to drive and to sleep comfortably.  

On examination, the shoulder showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, abnormal movement, 
subluxation or guarding of movement.  The examiner observed no 
signs of edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement, subluxation or guarding of movement.  

The range of motion testing showed flexion from 0 to 150 degrees, 
with pain occurring at 150 degrees, abduction from 0 to 150 
degrees, with pain occurring at 150 degrees, external rotation 
from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  

The examiner noted that joint function was additionally limited 
by pain, which had a major functional impact, after repetitive 
use.  Joint function was not additionally limited by fatigue, 
weakness, lack of endurance and incoordination; however, pain 
limited joint function by 5 degrees.  X-ray testing of the left 
shoulder revealed findings within normal limits.  

The Veteran was diagnosed with left shoulder tendonitis, with 
subjective factors of chronic shoulder pain, and objective 
factors of decreased range of motion.  

An October 2008 VA examination report indicates a history of left 
shoulder tendonitis since 1985, which was not due to injury or 
trauma.  The Veteran reported symptoms of weakness, stiffness, 
swelling, heat, redness, giving way, lack of endurance, locking, 
fatigability and dislocation.  He complained of constant, 
localized, crushing, aching, oppressing, sharp and sticking left 
shoulder pain that could be elicited by physical activity and 
relieved by rest and by Naprosyn.  

The Veteran noted that he could function with medication at the 
time of pain and denied any joint replacement.  He indicated that 
he experienced the functional impairment of not being able to 
play basketball.  

On examination, the examiner observed no signs of edema, 
effusion, weakness, tenderness, redness, heat, subluxation or 
guarding of movement in the left shoulder.  Range of motion 
testing revealed flexion from 0 to 170 degrees with pain at 170 
degrees, abduction from 0 to 170 degrees with pain at 170 
degrees, and internal and external rotation from 0 to 90 degrees, 
respectively.  

The examiner noted that, on the left, the joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  The X-ray 
findings of the shoulder were within normal limits.  

The Veteran was diagnosed with established diagnosis of 
tendonitis of the left shoulder, without change in the diagnosis.  
The subjective factors were history, and the objective factors 
were prior diagnosis.  

The examiner remarked that, for every claimed musculoskeletal 
condition, the Veteran reported every symptom of weakness, 
stiffness, swelling, heat, redness, giving way, lack of 
endurance, locking fatigability, and dislocation, while checking 
off every type of pain to include crushing, aching, sticking 
oppressing, and sharp, and reported that every condition caused 
him 10 out of 10 constant debilitating pain.  

However, despite this extreme history, the examiner opined that 
the Veteran presented to his appointment with no apparent outward 
discomfort, with full and easy mobility, and no findings 
whatsoever on examination, with the exception of the left 
shoulder, which the examiner noted had some minimal limitation of 
motion.  

The examiner noted that the examination findings were consistent 
with only mild discomfort at the extreme upper limitation of 
range of motion, which would probably occur only twice a week or 
so for a moment when he needed to do an overhead activity.  

Most recently, the Veteran underwent a VA examination in October 
2009.  Here, the examination revealed no tenderness to palpation, 
positive neers, negative Hawkins, and empty can test drop arm 
sign.  The range of motion testing of the left shoulder showed 
objective evidence of pain with active motion on the left side.  

Left flexion was from 0 to 100 degrees, abduction was from 0 to 
100 degrees, and internal and external rotation were from 0 to 90 
degrees, respectively.  The examiner observed objective evidence 
of pain following repetitive motion, but no additional 
limitations after three repetitions of range of motion.  

The X-ray studies of the left shoulder revealed no arthritic 
changes, no fracture, and normal soft tissue appearance, with 
overall findings of a normal left shoulder.  

The Veteran was diagnosed with mild left rotator cuff tendonitis 
associated with tendonitis of the left shoulder, with no 
significant effects on usual occupation, and mild to moderate 
effects on the activities of daily living.  

An addendum to the October 2009 VA examination, dated in March 
2010, reported X-ray findings of minimal degenerative change 
involving the left acromioclavicular joint.  

The examiner opined that the diagnosis rendered in the October 
2009 examination would be modified to mild left rotator cuff 
tendonitis, and mild left shoulder degenerative joint disease.  

In considering the record as a whole, the service-connected left 
shoulder disability is shown to have been manifested by a 
functional loss due to pain and tenderness of the left shoulder 
joint equates more nearly with the criteria for the assignment of 
20 percent but no higher for the period of the appeal.  

As the medical record contains no evidence of ankylosis, he would 
not be entitled to a rating under Diagnostic Code 5200.  
Moreover, the current medical record contains no evidence of any 
impairment or related defect of the humerus, nor does it show any 
impairment, dislocation, nonunion, or malunion of the clavicle or 
scapula, so the Veteran would not entitled to an increase rating 
under Diagnostic Codes 5202 or 5203.  

Overall, the evidence does not support the assignment an 
evaluation higher than 20 percent for the service-connected left 
shoulder disability based on actual limitation of motion or a 
overall functional loss due to pain in this case.  38 C.F.R. §§ 
4.3, 4.7.  


C.  Increased Rating for the Skin

The service-connected acne keloidalis nuchae, posterior occipital 
area is currently evaluated as noncompensable, under the 
pertinent provisions for evaluating the skin.  

The Veteran asserts that his acne warrants a compensable rating 
due to symptoms that include bleeding, itching, burning and 
crusting, requiring the use of steroid cream several times per 
day.  

Historically, in a rating decision, in July 2004, the RO granted 
service connection for acne keloidalis nuchae, posterior 
occipital area, rated as noncompensable (0 percent), effective on 
July 1, 2003.  

Notably, the service treatment records generally show treatment 
for papules of the back of the head and neck caused by ingrown 
hairs, and a diagnosis of acne keloidalis nuchae, that was 
treated and resolved.  

A VA examination in August 2003 revealed findings of small 
keloids behind the neck, which started in 1987.  The examiner 
observed that the Veteran was bald and had several scars, 
including in the occipital region, which were small and slightly 
elevated with keloid formation due to past ingrown hairs.  

The examiner noted that they were not particularly large, and 
were punctuate, without tenderness, ulceration, adherence, 
disfigurement, tissue loss, hyper or hypo pigmentation or 
limitation of motion.  Further, they measured less than 6 sq. 
inches, and there were no burn scars.  The Veteran was diagnosed 
with small keloid, occipital region.  

A February 2007 VA examination report revealed a history of acne 
keloidalis nuchae since 1983.  The Veteran complained of 
exudation, itching, shedding and crusting that occurred 
constantly and involved areas that were exposed to the sun, 
including the neck.  Over the previous 12 months, the Veteran was 
being treated with topical medication, without side effects or 
any functional impairment resulting from his skin disease.  

An examination of the skin revealed no scar, burn scars or scar 
on the face.  The examiner observed that the skin lesion was 0 
percent of the exposed area, that the  skin lesion coverage 
relative to the whole body was 0.5 percent, that the skin lesions 
were not associated with systemic disease or manifested in 
connection with a nervous condition.  The examiner opined that 
there was no diagnosis for the acne keloidalis nuchae because 
there was no pathology to render a diagnosis.  

An October 2008 VA examination noted a history of acne keloidalis 
nuchae, posterior occipital area since 1983, with complaints of 
symptoms of bleeding, itching, burning and crusting that occurred 
constantly and required the use of a steroid cream several times 
a day.  He had change his shirt due to bleeding and oozing.  

The examiner concluded that the VA established diagnosis of acne 
keloidalis nuchae, posterior occipital area should be changed to 
no diagnosis, as there were no findings to support the prior 
diagnosis, and opined that the condition was resolved.  

The examiner remarked that, for the claimed skin conditions, his 
symptoms were reported to be constant and to be characterized by 
bleeding, itching, burning, crusting, shedding, and oozing, and 
to require continuous treatment, with an accompanying severe 
impairment in function; however, on examination the examiner 
found no findings whatsoever of any skin issues at all.  

Most recently, the Veteran underwent a VA examination in October 
2009 and provided a history of intermittent acne in the form of 
skin lesions on the back of the neck, worse with haircuts.  The 
Veteran denied skin disease treatment in the past 12 months, but 
indicated that he used "bump fighter" for his skin condition.  

On examination, the examiner noted superficial skin involvement 
due to acne, with no face, neck or other areas affected.  The 
examiner observed no acne lesions noted on occipital region, but 
findings of hyperpigmented papular lesions on scalp in region of 
hair growth consistent with folliculitis.  Here, the Veteran was 
diagnosed with folliculitis barbae, with no pathology found 
related to acne.  

Based on the foregoing, the Board concludes that an initial 
compensable evaluation for the service-connected acne disability, 
respectively, under any of the applicable diagnostic criteria, is 
not warranted.  

In this regard, the demonstrated posterior occipital area skin 
symptomatology does not meet the criteria for a compensable 
rating, as the record does not support findings of more than 
superficial acne of any extent, with recent findings of no acne 
lesions noted on occipital region, and without any 
characteristics of disfigurement such as scars, hypopigmentation, 
abnormal skin textures, underlying soft tissue missing, or any 
pathology found related to acne.  

Overall, the evidence does not support the assignment of a 
compensable evaluation for the service-connected acne keloidalis 
nuchae posterior occipital area, and the claim for this benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.  


Other Considerations and General Conclusions

Overall, the only evidence of record supporting the Veteran's 
claims for increased ratings is his own lay opinions and 
subjective descriptions of his symptomatology.  

The Board must assess the competency and credibility of lay 
statements regarding in-service or continuous postservice 
symptomatology.  As to this, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 
3.159(a)(1) and (2) defining, respectively, competent medical and 
lay evidence.  

Where the determinative issue involves causation or a diagnosis, 
there must be competent evidence and, generally, lay statements 
are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

However, lay evidence can be competent to establish a diagnosis 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), or (2) the layperson is 
reporting a contemporaneous medical diagnosis (but see Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical 
nature of evidence has been significantly diluted, as in the 
connection between a lay account of past medical information, and 
filtered through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute medical 
evidence) or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, information simply recorded by a medical examiner and 
unenhanced by any additional medical comment, and thus not adding 
any medico-evidentiary value to the lay history through medical 
expertise, does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the first circumstance, identification of a medical condition, 
there is a two-step analysis, the first is competence and the 
second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. 
Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 
336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is capable of lay observation, 
if so, then lay evidence thereof is not a medical determination 
requiring medical evidence; rather, it can be established by 
competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, 
then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess 
credibility by weighing the pertinent lay evidence against the 
other evidence-including in-service records documenting in-
service injury or disability, if any.  Robinson, Id.  

The credibility of lay statements may not be refuted solely by 
the absence of corroborating medical evidence, but this is a 
factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

Other factors are the lapse of time in recollecting events, prior 
conflicting statements, consistency with other statements and 
evidence, internal consistency, facial plausibility, bias, self- 
interest, the earliest time at which corroborating lay or medical 
evidence is first shown, and statements given during treatment 
(which are usually given greater probative weight, particularly 
if close in time to the onset thereof).  

Although the Veteran is deemed competent and credible to describe 
symptoms of active skin pathology, lumbar spine pathology, left 
shoulder pathology, and bilateral knee pathology, as these 
particular symptoms are capable of lay observation, he has not 
been shown to possess any training, expertise, or credentials in 
the field of medicine and is not competent to evaluate the nature 
and severity these disorders.  

Accordingly, any lay opinion that he has presented as to his 
service-connected disabilities is substantially outweighed by the 
findings from August 2003, February 2007, October 2008, October 
2009, and March 2010 VA examinations, which were based upon a 
detailed assessment of various diagnostic tests.  

Moreover, as noted, on VA examination, it was noted that the 
Veteran appeared to exaggerate the severity of his symptomatology 
and presented with no apparent outward discomfort, with full and 
easy mobility with respect to all of his musculoskeletal 
disabilities, with the exception of the left shoulder disorder 
that showed some minimal limitation of motion and the findings of 
no active skin disease, except for an unrelated folliculitis 
barbae.  

Further, the Board has specifically considered the guidance of 
DeLuca, in order to determine whether an increased evaluation for 
either knee disability, low back disability, or the left shoulder 
disability may be warranted.  

While recognizing that the Veteran has complaints of pain in 
regard to these disabilities and the record contains an 
indication that the Veteran suffers from flare-ups, there is no 
evidence indicating a finding of additional functional loss 
beyond that objectively shown in connection with the examinations 
due to pain, weakness, excess fatigability, or incoordination.  

Moreover, the Board finds that none of the service-connected 
conditions is productive of an unusual or exceptional disability 
picture so as to obviate the application of the established 
rating criteria.  The musculoskeletal disabilities in this regard 
have been rated in the context of diagnostic criteria addressing 
functional limitation of the knees, shoulder and back.  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his right or left knee disabilities, low 
back disability, left shoulder disability, or acne disability 
have markedly interfered with his employment status beyond that 
interference contemplated by their assigned evaluations.  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his right or left knee disabilities, low 
back disability, left shoulder disability, or acne disability 
have markedly interfered with his employment status beyond that 
interference contemplated by their assigned evaluations.  

Notably, during his most recent VA examination in October 2009, 
it was noted that the Veteran was currently employed full time 
and had lost less than a week during the last 12 month period as 
the result of his service-connected disabilities.  

Moreover, there is also no indication that these disabilities 
have necessitated any periods of hospitalization during the 
pendency of this appeal.  

As such, the Board is not required to remand this matter to the 
RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extraschedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 
Vet. App. 111, 115 (2008).    

Further, the Board acknowledges the Court's recent holding that a 
request for a total disability rating based on individual 
unemployability (TDIU) is not a separate claim for benefits but, 
rather is part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

However, the Veteran has not asserted, and indeed medical 
evidence of record does not support a finding of, unemployability 
caused by any of his service-connected disabilities.  
Consequently, the Board finds that consideration of a TDIU claim 
is not appropriate at this time.  

For all the foregoing reasons, the claims on appeal must be 
denied.  In reaching these conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine in 
connection with each claim for increase.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

The Board notes that due consideration has been given to the 
assignment of separate ratings for separate and distinct 
symptomatology of the Veteran's service-connected disabilities; 
however, the record does not support assigning separate ratings 
for additional symptoms associated with his disabilities.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

Finally, the Board has considered whether "staged" ratings are 
appropriate for any of the claims on appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The record does not support assigning different 
percentage ratings for any of the service-connected disabilities 
on appeal during the period of the appeal.  



ORDER

An initial rating in excess of 10 percent for the service-
connected osteoarthritis of the right knee is denied.  

An initial rating in excess of 10 percent for the service-
connected osteoarthritis of the left knee is denied.  

An increased, initial rating of 20 percent, but no more for the 
service-connected tendonitis of the left shoulder is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

An initial compensable rating for the service-connected acne 
keloidalis nuchae, posterior occipital area is denied.  



REMAND


Moreover, with regard to the claim of service connection for 
sciatica, the Board notes that the Veteran has submitted new 
medical evidence directly to the Board for review in September 
2010, which pertains to the claim of service connection, but 
failed to waive RO review of this additional evidence.  Thus, the 
case must be remanded to the RO to consider the new evidence and 
conduct any further development deemed appropriate.  

This evidence shows recent treatment for some sensory sciatic 
neuropathy and a bony growth that might be impinging on the 
sciatic nerve.  

Significantly, in conjunction with the current appeal, the 
Veteran underwent a VA examination in August 2003, shortly after 
service.  Then, he complained of pain in his low back, which 
began in 1986 after a fall while stationed in California.  

The Veteran was told that he had back spasms and was treated with 
physical therapy with positive results.  He reported experiencing 
occasional pain that radiated from his low back into his right 
buttock, especially after long drives and when he has been 
sitting for a long time.  

To the extent that this new evidence may apply to the claim for 
an increased rating for the service-connected low back 
disability, further action on that matter is deferred pending 
completion of addition development.

More recently, in October 2009, the Veteran underwent a VA 
examination, when he provided a history of low back strain with 
disc disease.  He reported chronic mid-low back pain with 
occasional radiation to the right gluteal region, made worse with 
bending over, intercourse, and prolonged sitting.  

The examiner noted that the Veteran's symptoms were unchanged 
since his last VA examination, and he reported having equal 
severity of pain at all times, without flares.  He no longer 
washed his car, fed his dogs, played sports, or ran on account of 
his symptoms.  Further, activity limitation seemed to keep any 
significant flares at bay.  

The examiner noted that the Veteran's spine disability was stable 
since its onset, and that he took Arthrotec and Tylenol and used 
sports creams to treat his condition, with good results.  

The Veteran denied numbness, weakness in the leg or foot, or a 
history of unsteadiness or falls, although he did report 
paresthesias.  He also denied a history of fatigue, decreased 
motion, weakness, spasm, pain, or flare-ups, although he did note 
experiencing stiffness.  

An examination of the spine showed negative results for the 
muscles and nerves of the spine, normal posture, head position 
and gait, symmetry in appearance, no kyphosis, no muscle spasm or 
localized tenderness or guarding severe enough to be responsible 
for abnormal gait or abnormal spinal contour.  

The examiner observed evidence of lumbar lordosis.  The range of 
motion testing revealed flexion from 0 to 90 degrees, extension 
from 0 to 10 degrees, lateral flexion from 0 to 30 degrees, 
bilaterally, and lateral rotation from 0 to 30 degrees, 
bilaterally.  

The examiner observed objective evidence of pain following 
repetitive motion, but no additional limitations after three 
repetitions of range of motion.  The examiner indicated that, 
although the range of motion was reduced, this reduction did not 
represent "normal" for the Veteran due to other factors not 
related to the lumbar spine disability.  Lasegue's sign was 
negative, and Waddell's sign was positive.  

The examiner opined that, with reference to DeLuca requirements, 
it would be speculative to comment further on range of motion, 
fatigability, incoordination, pain or flare ups beyond what had 
already been described, and noted that the Veteran was positive 
for abdominal obesity.  

The examiner also noted that the Veteran's symptoms of pain 
appeared to be exaggerated in comparison to the objective 
findings noted on examination.  Specifically, the examiner found 
that the Veteran exaggerated difficulty with Lasegue's sign, yet 
had no difficulty with transfers from chair to examination table, 
or with putting on shoes and socks.  

The examiner commented on the Veteran's prior X-ray studies, and 
found vertebral bodies showed normal alignment without evidence 
of fracture or dislocation, and visualization of the sacrum was 
limited secondary to overlying bowel gas and stool, six nonrib-
bearing lumbar vertebrae with the sixth a transitional lumbar 
vertebra with left sacralization, L5 transitional vertebral disc 
space narrowing, no lytic or blastic lesion, visualized bowel gas 
that was non-obstructive in nature, no pathologic calcifications 
seen in the abdomen or pelvis.  The Veteran was diagnosed with 
lumbar strain, associated with lumbar strain with disc disease, 
without significant effects, and with mild to moderate effects on 
the activities of daily living.  

A March 2010 addendum to the October 2009 VA examination report 
shows a new history of several days of treatment in September 
2009 of low back pain, at times radiating down to the leg, 
treated conservatively with Methocarbamol, Diclofenac, and 
Acetaminophen.  The Veteran was diagnosed with low back strain 
with disc disease that was the same as the diagnosis noted in the 
October 2009 VA examination report.  

Because the Veteran has not waived his right to have the agency 
of original jurisdiction consider the new evidence, a remand is 
necessary.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) 
(2010).  

Accordingly, these remaining issues are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
all medical evidence referable to 
treatment for the service-connected low 
back disability and the claimed disability 
manifested by sciatica.  Copies of all 
pertinent records of treatment from the 
health care providers identified by the 
Veteran that are not already of record 
should be obtained.  

If the RO is unable to obtain any 
pertinent evidence identified by the 
Veteran, it should so inform the Veteran 
and his representative and request that 
they submit the outstanding evidence.  

2.  The Veteran should be afforded a VA 
examination in order to determine the 
current severity of the service-connected 
low back disability and the nature and 
likely etiology of the condition claimed 
as sciatica.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  All necessary tests 
and studies should be conducted.  

The VA examiner in this regard should 
elicit from the Veteran and record a 
complete medical history referable to the 
service-connected low back disability and 
disability claimed as sciatica.  

The VA examiner should record complete 
medical findings in order to facilitate 
the rating of the service-connected low 
back disability in terms of the Rating 
Schedule, to include the degree to which 
the Veteran experiences a functional loss 
due to pain or during flare ups and 
whether the Veteran is experiencing 
separately ratable neurological 
manifestations identified as sciatica.  

Based on his/her review of the case, the 
VA examiner should opine as to whether the 
Veteran is experiencing neurological 
disability that at least as likely as not 
had its clinical onset during his 
extensive period of active service or was 
caused or aggravated by the service-
connected low back disability.  

Based on his/her review of the case, the 
VA examiner should opine as to whether
The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed in a typewritten 
report.  

3.  Following completion of any indicated 
development, the RO should readjudicate 
the claims of an increased rating for the 
service-connected low back disability and 
service connection for a disability 
claimed as sciatica in light of all of the 
evidence of record.  If any benefit sought 
on appeal remains denied following 
readjudication, the RO should furnish the 
Veteran and his representative with an 
SSOC and afford them with a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


